NOS. 12-16-00053-CR
                                      12-16-00054-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

REMI DANIELLE GOINS,                             §      APPEALS FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Remi Danielle Goins appeals her convictions for theft and bail jumping. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       The State charged Appellant with theft of property in an amount more than $1,500 but
less than $20,000 and bail jumping. Appellant pleaded guilty to both offenses. The trial court
sentenced Appellant to confinement for twelve months in a state jail facility for the theft offense
and to imprisonment for two years for the bail jumping offense. The trial court ordered that the
sentences run concurrently.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous. Appellant’s
counsel states that he has reviewed the record and concluded that it reflects no jurisdictional
defects or reversible error. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. [Panel Op.] 1978), Appellant’s brief presents a chronological procedural
history of the case and a professional evaluation of the record demonstrating why there are no
arguable issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436
S.W.2d at 138; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300
(1988). We have conducted an independent review of the record and have found no reversible
error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We conclude the
appeals are wholly frivolous.


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). Having concluded that the appeals are wholly frivolous,
we grant counsel’s motion for leave to withdraw and affirm the trial court’s judgments.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise her of her right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, she
must either retain an attorney to file a petition for discretionary review on her behalf or file a
petition for discretionary review pro se. Any petition for discretionary review must be filed with
the Texas Court of Criminal Appeals within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2;
68.3(a). Any petition for discretionary review should comply with the requirements of Texas
Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered December 27, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
           Appellant’s counsel states that he provided Appellant with a copy of the Anders brief. Appellant was
given time to file her own brief in these causes. The time for filing such a brief has expired and we have received no
pro se brief.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 27, 2016


                                         NO. 12-16-00053-CR


                                     REMI DANIELLE GOINS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0840-15)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         DECEMBER 27, 2016


                                          NO. 12-16-00054-CR


                                     REMI DANIELLE GOINS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1361-15)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.